Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the handling tube" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the supporting tube" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
It appears as though Claim 14 was intended to depend from Claim 13 and the application has been treated as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10, 12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2015/0076775).
Consider Claim 1, Wu discloses. a vehicle frame, comprising: a first tube (3); a second tube (1) pivoted (at 5) to the first tube; a third tube (4) pivoted to the second tube; and a foldable unit comprising a fourth tube (2), an end of the fourth tube (2) being pivoted  (at 31) to the first tube, and the other end of the fourth tube being pivoted to the third tube, a linkage mechanism being formed by connection between the first tube, the second tube, the third tube and the fourth tube, rotation of the first tube moving the second tube and the third tube close to each other or away from each other via link of the fourth tube for folding or unfolding the vehicle frame.
Consider Claim 10, Wu discloses all the features of the claimed invention, as described above, and further discloses wherein a constraining structure (5) is disposed between the first tube (3) and the second tube (1), the first tube and the second tube are pivoted relative to each other and constrained by the constraining structure to form a straight pole structure, and the fourth tube (2) is supported between the first tube (3) and the third tube (4).
Consider Claim 12, Wu discloses a baby stroller, comprising: a vehicle frame, comprising a handling tube (3), a front foot tube (1) and a rear foot tube (4), the handling tube being pivoted (at 5) to the front foot tube (1), the front foot tube (1) being pivoted to the rear foot tube (4), wherein the vehicle frame further comprises: a foldable unit comprising a supporting tube (2), an end of the supporting tube (2) being pivoted (at 
Consider Claim 21, Wu discloses all the features of the claimed invention, as described above, and further discloses wherein a constraining structure (5) is disposed between the handling tube (3) and the front foot tube (1), the handling tube and the front foot tube are pivoted relative to each other and constrained by the constraining structure to form a straight pole structure, and the supporting tube (2) is supported between the handling tube (3) and the rear foot tube (4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2015/0076775) in view of Gao (2017/0267272).
Consider Claim 2, Wu discloses all the features of the claimed invention, as described above, and further discloses a locking device (5) disposed on the linkage mechanism and adapted to lock motion of the linkage mechanism, but discloses the first 
Gao discloses the first tube (11) and the fourth tube (12) being pivoted via the locking device (8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by locating the locking mechanism between the first and fourth tubes in order to locate the locking mechanism in a location that is more convenient for the user.
Consider Claim 11, Wu discloses all the features of the claimed invention, as described above, and further discloses wherein the fourth tube (2) is pivoted to a middle portion (31) of the first tube and further pivoted to the third tube (4) but does not disclose the fourth tube pivoted specifically to a middle portion of the third tube.
Gao discloses the fourth tube (5) pivoted to the middle of the third tube (4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by locating the pivot point of the fourth tube to a middle portion of the third tube in order to optimize the geometry of the folding linkage.
Consider Claim 13, Wu discloses all the features of the claimed invention, as described above, and further discloses a locking device (5) disposed on the linkage mechanism and adapted to lock motion of the linkage mechanism but discloses the handling tube and the front foot tube being pivoted by the locking device as opposed to the handling tube and the supporting tube being pivoted via the locking device.
Gao discloses the handling tube (11) and the supporting tube (12) being pivoted via the locking device (8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by locating the locking mechanism between the handling and supporting tubes in order to locate the locking mechanism in a location that is more convenient for the user.
Consider Claim 22, Wu discloses all the features of the claimed invention, as described above, and further discloses wherein the supporting tube (2) is pivoted to a middle portion (31) of the handling tube and further pivoted the rear foot tube (4) but does not disclose the supporting tube is pivoted specifically to a middle portion of the rear foot tube.
Gao discloses the supporting tube (5) pivoted to the middle of the rear foot tube (4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by locating the pivot point of the supporting tube to a middle portion of the rear foot tube in order to optimize the geometry of the folding linkage.
Claims 3-9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2015/0076775) in view of Gao (2017/0267272).
Consider Claim 3, Wu, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the locking device comprises a first installing component, a second installing component and a locking component, the first tube is connected to the first installing component, the fourth tube is connected to the second installing component, the first installing component is pivoted to the second installing component, the locking component is movably disposed between the first installing component and the second installing component, so as to 
Li discloses wherein the locking device comprises a first installing component (31), a second installing component (32) and a locking component (33), the first tube (11) is connected to the first installing component, the fourth tube (13) is connected to the second installing component, the first installing component is pivoted to the second installing component, the locking component is movably disposed between the first installing component and the second installing component, so as to lock or unlock a pivot of the first installing component relative to the second installing component via motion of the locking component.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by providing a locking device as claimed as it would be a simple matter of combining known elements according to known techniques and would have yielded the expected result of holding the linkage components in the desired position.
Consider Claim 4, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking device further comprises a releasing button (40) slidably disposed on the second installing component (32) and connected to the locking component (33), the locking component is locked or unlocked via a slide of the releasing button relative to the second installing component.
Consider Claim 5, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking device further comprises a resilient component (34) disposed between the first installing component (31) and the locking component (33), and adapted to press the locking component (33) 
Consider Claim 6, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking component (33) comprises an engaging tooth (33a), the first installing component (31) comprises a first tooth (311) matched with the engaging tooth, the second installing component (32) comprises a second tooth (311) matched with the engaging tooth, the engaging tooth is engaged with the first tooth and the second tooth for forming a locking state via press of the resilient component, the engaging tooth is removed from the second tooth for unlocking by overcoming a resilient force of the resilient component via push of the releasing button (40).
Consider Claim 7, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking component (33) further comprises a positioning protrusion (33b), the first installing component further comprises a first sunken portion (wider gap in 311) matched with the positioning protrusion, the second installing component (32) further comprises a second sunken portion (wider gap in 311) matched with the positioning protrusion, two sides of the positioning protrusion respectively insert into the first sunken portion and the second sunken portion in the locking state.
Consider Claim 8, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the releasing button (40) comprises a pressing main body (41) and a contacting portion (42), the contacting portion is stretched from the pressing main body toward the locking component (33), 
Consider Claim 9, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the contacting portion (42) is bent outward to form a blocking portion (See Fig. 4C).
Consider Claim 14, Wu, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the locking device comprises a first installing component, a second installing component and a locking component, the handling tube is connected to the first installing component, the supporting tube is connected to the second installing component, the first installing component is pivoted to the second installing component, the locking component is movably disposed between the first installing component and the second installing component, so as to lock or unlock a pivot of the first installing component relative to the second installing component via motion of the locking component.
Li discloses wherein the locking device comprises a first installing component (31), a second installing component (32) and a locking component (33), the handling tube (11) is connected to the first installing component, the supporting tube (13) is connected to the second installing component, the first installing component is pivoted to the second installing component, the locking component is movably disposed between the first installing component and the second installing component, so as to lock or unlock a pivot of the first installing component relative to the second installing component via motion of the locking component.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wu by providing a locking device as claimed as it would be a simple matter of combining known elements according to known techniques and would have yielded the expected result of holding the linkage components in the desired position.
Consider Claim 15, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking device further comprises a releasing button (40) slidably disposed on the second installing component (32) and connected to the locking component (33), the locking component is locked or unlocked via a slide of the releasing button relative to the second installing component.
Consider Claim 16, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking device further comprises a resilient component (34) disposed between the first installing component (31) and the locking component (33), and adapted to press the locking component onto the second installing component (32) for resiliently contacting the locking component against the releasing button.
Consider Claim 17, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking component (33) comprises an engaging tooth (33a), the first installing component (31) comprises a first tooth (311) matched with the engaging tooth, the second installing component (32) comprises a second tooth (311) matched with the engaging tooth, the engaging tooth is engaged with the first tooth and the second tooth for forming a locking state via press of the resilient component, the engaging tooth is removed from the second tooth for 
Consider Claim 18, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the locking component further comprises a positioning protrusion (33b), the first installing component further comprises a first sunken portion (wider gap in 311) matched with the positioning protrusion, the second installing component (32) further comprises a second sunken portion (wider gap in 311) matched with the positioning protrusion, two sides of the positioning protrusion respectively insert into the first sunken portion and the second sunken portion in the locking state.
Consider Claim 19, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the releasing button (40) comprises a pressing main body (41) and a contacting portion (42), the contacting portion is stretched from the pressing main body toward the locking component (33), and the contacting portion slidably passes through (at 322) the second installing component (32) and contacts against the locking component (33).
Consider Claim 20, Wu, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the contacting portion (32) is bent outward to form a blocking portion (See Fig. 4C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618